TUTTLE, Circuit Judge:
The judgment of this Court in this case having been vacated by the Supreme Court 101 S.Ct. 1752, and remanded for further consideration in light of Texas Department of Community Affairs v. Burdine, 450 U.S.-, 101 S.Ct. 1089, 67 L.Ed.2d-(1981), the case is now remanded to the District Court for further proceedings not inconsistent with Burdine.
The Court did not deal with that part of our prior judgment that decided or remanded non-jBurdine issues for further consideration of the trial court. We, therefore, reinstate Parts IV and V of our original opinion.
REMANDED.
ON PETITION FOR REHEARING
It appearing that in our Order of May 29, 1981, we did not fully specify our non-Burdine issues, we now amend the last sentence of that Order to read as follows:
We, therefore, reinstate parts I, II, IV, V and VI of our original opinion.